 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
 6   Attorney for Defendant
     SHANE KELLY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:17-cr-00253 LJO
                                                        Case No. 1:09-cr-00218 LJO
12                    Plaintiff,
13            v.                                        STIPULATION TO CONTINUE CHANGE
                                                        OF PLEA HEARING; ORDER
14    SHANE KELLY,
15                    Defendant.                        DATE: June 17, 2019
                                                        TIME:  8:30 a.m.
16                                                      JUDGE: Hon. Lawrence J. O’Neill
17
18          IT IS HEREBY STIPULATED by and between the parties, through their respective
19   counsel, that the change of plea hearing scheduled for April 8, 2019, may be continued to June
20   17, 2019, or the soonest date thereafter convenient to the Court.
21          This continuance is requested to allow the parties additional time to gather relevant
22   information, conduct additional investigation and engage in further negotiations necessary for a
23   final resolution on this matter.
24          The parties agree that the delay resulting from this continuance shall be excluded in the
25   interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §
26   3161(h)(7)(A).
27   ///
28
 1                                                              Respectfully submitted,
 2                                                              McGREGOR W. SCOTT
                                                                United States Attorney
 3
 4   DATED: April 3, 2019                                       /s/ Brian W. Enos
                                                                BRIAN W. ENOS
 5                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
 6
 7                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
 8
 9   DATED: April 3, 2019                                       /s/ Eric V. Kersten
                                                                ERIC V. KERSTEN
10                                                              Assistant Federal Defender
                                                                Attorney for Defendant
11                                                              SHANE KELLY
12
13
14                                                       ORDER

15           The status conference for Shane Kelly is continued to June 17, 2019, at 8:30 a.m.

16
     IT IS SO ORDERED.
17
         Dated:       April 3, 2019                              /s/ Lawrence J. O’Neill _____
18                                                       UNITED STATES CHIEF DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


      Kelly: Stipulation to Continue Status Conference    -2-
